Case 21-10077-tnw    Doc 19    Filed 05/06/21 Entered 05/06/21 12:52:33        Desc Main
                               Document     Page 1 of 5



                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF KENTUCKY
                               ASHLAND DIVISION

   In Re:
   RICHARD A. MORRISON                                     CASE NO. 21-10077
   BILLIE JO MORRISON
          DEBTOR                                           CHAPTER 13


                          AMENDED SCHEDULES I AND J

   _______________________________________________________________________

         Attached please find the debtors’ Amended Schedules I and J.

   /s/ Jeffrey D. Tatterson
    JEFFREY D. TATTERSON
    ATTORNEY FOR DEBTORS
    1512 Greenup Avenue
    Ashland, KY 41101
    (606)-836-5000
   jefftatterson1@windstream.net
Case 21-10077-tnw   Doc 19   Filed 05/06/21 Entered 05/06/21 12:52:33   Desc Main
                             Document     Page 2 of 5
Case 21-10077-tnw   Doc 19   Filed 05/06/21 Entered 05/06/21 12:52:33   Desc Main
                             Document     Page 3 of 5
Case 21-10077-tnw   Doc 19   Filed 05/06/21 Entered 05/06/21 12:52:33   Desc Main
                             Document     Page 4 of 5
Case 21-10077-tnw   Doc 19   Filed 05/06/21 Entered 05/06/21 12:52:33   Desc Main
                             Document     Page 5 of 5
